MEMORANDUM **
Jose Avila Perez and his wife Rosa Maria Avila, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“U”) order denying cancellation of removal and dismissing their motion to terminate removal proceedings and initiate deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
Petitioners’ contention that the BIA’s decision “without opinion” violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003).
Contrary to Petitioners’ contention, they were not eligible to request suspension of deportation merely because they entered the United States before the Illegal Immigration Reform and Immigrant Responsibility Act repealed that form of relief. When Petitioners received their Notice to Appear in 2000, suspension of deportation relief was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003). Moreover, the IJ did not violate Petitioners’ due process rights by concluding they were ineligible for cancellation of removal relief after they conceded they lacked a qualifying relative. See 8 U.S.C. § 1229b(b)(l).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.